EXHIBIT HI/FN, INC. AMENDED AND RESTATED 1 (AS AMENDED ON February 21, 2008) The following constitute the provisions of the 1998 Employee Stock Purchase Plan of hi/fn, inc. 1.Purpose.The purpose of the Plan is to provide employees of the Company and its Designated Subsidiaries with an opportunity to purchase Common Stock of the Company through accumulated payroll deductions. It is the intention of the Company to have the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of the Plan, accordingly, shall be construed so as to extend and limit participation in a manner consistent with the requirements of that section of the
